 



  LC CAPITAL MASTER FUND LTD           June 15, 2012  



 

Vuzix Corporation

75 Town Centre Drive
Rochester, NY 14623

 

Re: Consent, Amendment and Release

 

Ladies and Gentlemen:

 

Reference is made to the following documents: (i) the Convertible Loan and
Security Agreement (the "Convertible Loan Agreement"), dated as of December 23,
2010, between LC Capital Master Fund Ltd. (the "Lender") and Vuzix Corporation
(the "Borrower"), pursuant to which the Lender provided a loan to the Borrower
in the principal amount of $4,000,000 (the "Convertible Loan"); (ii) the
Promissory Note and Security Agreement, dated as of May 19, 2012, made by the
Borrower payable to the Lender in the principal amount of $500,000 (the "Bridge
Note"), pursuant to which the Lender agreed to provide a loan to the Borrower in
the principal amount of up to $500,000 (the "Bridge Loan"); and (iii) the
Warrant to Purchase Stock, with an issue date of December 23, 2010, made by the
Borrower in favor of the Lender, pursuant to which the Borrower granted the
Lender the right to purchase up to 40,000,000 common shares in the Borrower (the
"Warrant"). The Convertible Loan Agreement, the Bridge Note, the Warrant and all
other documents executed in connection therewith shall be referred to herein as
the "Loan Documents." Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Convertible Loan Agreement.

 

The Borrower has informed the Lender that, pursuant to the Asset Purchase
Agreement, dated as of June 15, 2012, between the Borrower and TDG Acquisition
Company, LLC (the "Purchaser," and such agreement, the "Purchase Agreement"), it
intends to dispose of the Acquired Assets (as defined in the Purchase Agreement)
(such disposition of assets, the "TDG Disposition"). The Borrower understands
that the TDG Disposition is prohibited by the Loan Documents, and that if the
TDG Disposition were effected without the Lender's prior written consent it
would constitute an Event of Default under the Convertible Loan and the Bridge
Loan. Accordingly, the Borrower has requested that the Lender consent to the TDG
Disposition.

 

The Lender is willing to consent to the TDG Disposition (the "TDG Consent")
pursuant to the terms of this agreement. The TDG Consent shall be deemed
effective upon the satisfaction of the following conditions precedent (the
"Conditions"):

 

(a)The Lender shall have received a copy of this letter agreement, duly executed
by the Borrower;

 

(b)The Lender shall have received, in accordance with the wire instructions set
forth on Schedule 1 hereto, a wire transfer of immediately available funds in
the amount of $4,450,000.00 from or on behalf of the Purchaser, which funds
represent proceeds of the TDG Disposition (the "Acquisition Payment");

 

 

 

 

(c)Seward and Kissel LLP shall have received, in accordance with the wire
instructions set forth on Schedule 2 hereto, a wire transfer of immediately
available funds in the amount of $19,316.84 to satisfy legal fees and expenses
incurred by the Lender in connection with the Convertible Loan, the Bridge Loan
and this letter agreement; and

 

(d)The Lender shall have received, in form and substance satisfactory to the
Lender, an officer's certificate attaching certified copies of the following:
(i) board resolutions or minutes authorizing the Borrower to enter into this
letter agreement and to effect the TDG Disposition; (ii) the Borrower's
organizational documents; (iii) an incumbency certificate as to the authorized
signatories of the Borrower that are authorized to execute this letter agreement
and the Purchase Agreement; (iv) a good standing certificate in respect of the
Borrower issued by the Delaware Secretary of State; and (v) a certified copy of
the final, fully-executed Purchase Agreement.

 

Upon satisfaction of the Conditions (the "Effective Date"), the Loan Documents
shall be deemed to have been amended to effect the terms set forth on Schedule 3
hereto (the "Required Changes"). The Borrower shall, within 10 days after the
Effective Date, execute such documents as the Lender may require to memorialize
in more detail the Required Changes and to effect such other modifications to
the Loan Documents as the Lender may require in its sole discretion, consistent
with the terms hereof.

 

The Borrower acknowledges and agrees that, as of the date hereof, (i) in respect
of the Convertible Loan, the outstanding principal amount is $4,549,520.00 and
the amount of accrued and unpaid interest thereon is $368,698.00 and (ii) in
respect of the Bridge Loan, the outstanding principal amount is $150,000.00 and
the amount of accrued and unpaid interest thereon is $904.00. Upon the Lender's
receipt of the Acquisition Payment, the proceeds thereof shall be applied to
fully-repay amounts outstanding under the Bridge Loan, with the remaining
balance of such proceeds to be applied to payment of amounts outstanding under
the Convertible Loan, after which there will be an outstanding principal amount
under the Convertible Loan of $619,122.00 (with no outstanding interest).

 

Upon satisfaction of the Conditions, (i) the Lender's security interests in the
Acquired Assets and the Shared IP (as such terms are defined in the Purchase
Agreement) shall be released and (ii) the Purchaser and its designees, including
Woods Oviatt Gilman LLP, are authorized to file (a) the executed Release of
Security Interest in Intellectual Property attached hereto as Exhibit A and (b)
the form UCC-3 financing statement amendment attached hereto as Exhibit B. Other
than in respect of the Acquired Assets as specified herein, the Lender's
security interest in all other property pledged to it to secure the Borrower's
obligations to the Lender shall remain in full force and effect.

 

Except as expressly set forth herein, this letter agreement shall not, by
implication or otherwise, limit, impair, constitute a waiver of, or otherwise
affect, the rights, remedies or indemnities of any party to the Loan Documents,
nor alter, modify, amend, waive or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

  

 

 



 

The Borrower agrees that, as of the date hereof, it has no defenses against its
obligations in connection with the Loan Documents. The Borrower acknowledges and
agrees that the Lender has acted in good faith and in a commercially reasonable
manner in its relationships with the Borrower in connection with this Agreement
and in connection with the Loan Documents, and the Borrower hereby waives and
releases any claims to the contrary.

 

The Borrower shall reimburse the Lender for all reasonable out-of-pocket
expenses (including legal fees) incurred in connection with the negotiation,
preparation and execution of this letter agreement and the transactions
contemplated hereby, including any expenses incurred after the date hereof to
further document the Required Changes.

 

This letter agreement may be executed in identical counterparts, each of which
shall be deemed to be an original, and all of which when taken together shall be
deemed to be one and the same instrument. This letter agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, excluding its conflict of laws rules. If the Conditions are not satisfied
by 2:00 p.m. (New York time) on June 18, 2012, then this letter agreement shall
expire and be of no further force or effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

Please confirm your agreement with the foregoing by signing and returning a copy
of this letter agreement to the Lender, whereupon it will become valid and
binding on the parties hereto.

 

Sincerely       LC CAPITAL MASTER FUND LTD.         By: /s/ Richard F. Conway  
Name: Richard F. Conway   Title: Director  

 

  ACCEPTED AND AGREED:           VUZIX CORPORATION             By: /s/ Paul
Travers     Name: Paul Travers     Title: CEO  



 



 

